
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1782
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide improvements for the operations
		  of the Federal courts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Judiciary Administrative
			 Improvements Act of 2010.
		2.Senior judge governance
			 correctionSection 631(a) of
			 title 28, United States Code, is amended in the first sentence by striking
			 (including any judge in regular active service and any judge who has
			 retired from regular active service under section 371(b) of this title, when
			 designated and assigned to the court to which such judge was
			 appointed).
		3.Revision of statutory description of the
			 district of North DakotaChapter 5 of title 28, United States Code,
			 is amended by striking section 114 and inserting the following:
			
				114.North DakotaNorth Dakota constitutes one judicial
				district.
					Court shall be held at Bismarck, Fargo,
				Grand Forks, and
				Minot.
					.
		4.Separation of the judgment and statement of
			 reasons formsSection
			 3553(c)(2) of title 18, United States Code, is amended by striking the
			 written order of judgment and commitment and inserting a
			 statement of reasons form issued under section 994(w)(1)(B) of title
			 28.
		5.Pretrial services functions for
			 juvenilesSection 3154 of
			 title 18, United States Code, is amended—
			(1)by redesignating paragraph (14) as
			 paragraph (15); and
			(2)by inserting after paragraph (13) the
			 following:
				
					(14)Perform, in a manner appropriate for
				juveniles, any of the functions identified in this section with respect to
				juveniles awaiting adjudication, trial, or disposition under chapter 403 of
				this title who are not
				detained.
					.
			6.Statistical reporting schedule for criminal
			 wiretap ordersSection 2519 of
			 title 18, United States Code, is amended—
			(1)in paragraph (1), by striking Within
			 thirty days after the expiration of an order (or each extension thereof)
			 entered under section 2518, or the denial of an order approving an
			 interception, the issuing or denying judge and inserting In
			 January of each year, any judge who has issued an order (or an extension
			 thereof) under section 2518 that expired during the preceding year, or who has
			 denied approval of an interception during that year,;
			(2)in paragraph (2), by striking In
			 January of each year and inserting In March of each
			 year; and
			(3)in paragraph (3), by striking In
			 April of each year and inserting In June of each
			 year.
			7.Thresholds for administrative review of
			 other than counsel case compensationSection 3006A of title 18, United States
			 Code, is amended—
			(1)in subsection (e)—
				(A)in paragraph (2)—
					(i)in subparagraph (A), in the second
			 sentence, by striking $500 and inserting $800;
			 and
					(ii)in subparagraph (B), by striking
			 $500 and inserting $800; and
					(B)in paragraph (3), in the first sentence, by
			 striking $1,600 and inserting $2,400; and
				(2)by adding at the end the following:
				
					(5)The dollar amounts provided in paragraphs
				(2) and (3) shall be adjusted simultaneously by an amount, rounded to the
				nearest multiple of $100, equal to the percentage of the cumulative adjustments
				taking effect under section 5303 of title 5 in the rates of pay under the
				General Schedule since the date the dollar amounts provided in paragraphs (2)
				and (3), respectively, were last enacted or adjusted by
				statute.
					.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
